IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-50151
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARIO CABRERA-DE LEON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-212-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Mario Cabrera-De Leon (Cabrera) appeals the 70-month sentence imposed
by the district court following his conviction for illegal reentry into the United
States after having been deported.            Cabrera argues that his sentence was
unreasonable because it was greater than necessary to meet the sentencing goals
of 18 U.S.C. § 3553(a).
       When the district court imposes a sentence within a properly calculated
guidelines range and gives proper weight to the Guidelines and the § 3553(a)

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50151

factors, this court gives “great deference to that sentence and will infer that the
judge has considered all the factors for a fair sentence set forth in the Guidelines
in light of the sentencing considerations set out in § 3553(a).” United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.) (internal quotation marks and
citation omitted), cert. denied, 129 S. Ct. 328 (2008). “A discretionary sentence
imposed within a properly calculated guidelines range is presumptively
reasonable.” Id.
      The Guidelines expressly permit the district court to consider a
defendant’s prior conviction for an increase in offense level under U.S.S.G.
§ 2L1.2 and for calculating criminal history.       See § 2L1.2, comment. (n.6).
Further, this court has rejected the argument that a presumption of
reasonableness should not be afforded a guidelines range resulting from
application of § 2L1.2 because such application amounts to impermissible double
counting. United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir.), cert. denied,
130 S. Ct. 378 (2009).
      Cabrera has not shown that the sentence imposed by the district court was
substantively unreasonable. Although his instant offense was not necessarily
a crime of violence, Cabrera has a history of repetitive and undeterred criminal
conduct. Accordingly, his sentence is AFFIRMED.




                                         2